Citation Nr: 9913964	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  97-31 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to non service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. A. Kersten, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1963 to April 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1996 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision which denied 
entitlement to nonservice-connected pension benefits.  

The veteran requested a hearing before a member of the Board.  
He was scheduled for a Travel Board hearing at the RO in 
December 1998.  However, he canceled his hearing and did not 
request a new hearing.  Though the report of contact filed by 
the RO seemed to indicate that the veteran wished to withdraw 
his appeal, the veteran did not confirm this in writing, as 
is required by 38 C.F.R. § 20.204, and the claim has 
progressed to the Board for consideration on appeal.  

The Board notes that in his VA Form 9, submitted in September 
1997, the veteran contended that he was entitled to service 
connection for emphysema, which he claimed arose secondary to 
his in-service tonsillectomy.  In October 1997, the RO issued 
a rating decision in which it denied service connection for 
pulmonary emphysema and for bilateral foot injuries diagnosed 
as plantar fasciitis.  The veteran did not appeal that 
determination, and these matters are not before the Board at 
this time.


FINDINGS OF FACT

1.  The veteran's combined disability rating is 40 percent, 
and is comprised of a bilateral foot disability rated at 10 
percent each (plus the bilateral factor);  a respiratory 
condition rated at 10 percent;  and hiatal hernia with reflux 
rated at 10 percent.  

2.  The veteran's disabilities are not productive of total 
disability and are not sufficient to preclude the average 
person from following a substantially gainful occupation.

3.  The veteran is not unemployable by reason of his 
disabilities, age, education and occupational history.


CONCLUSION OF LAW

The requirements for entitlement to a permanent and total 
disability rating for pension purposes have not been met.  38 
U.S.C.A. §§ 1155, 1502, 1521, (West 1991);  38 C.F.R. §§ 
3.321, 3.340, 3.342, Part 4, 4.15, 4.17 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that he is unemployable on 
the basis of both service-connected and nonservice-connected 
disabilities and that he is therefore entitled to non 
service-connected pension benefits.  The veteran's claim of 
entitlement to pension benefits is well-grounded for the 
purposes of 38 U.S.C.A. § 5107(a) (West 1991), as the veteran 
had active service during a period of war and has contended 
that he is precluded from gainful employment due to 
disabilities.  Cf. Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

For the purpose of clarity, the Board will first set forth 
the general law and regulations pertaining to non service-
connected pension benefits and the rating of disabilities, 
present the relevant facts pertinent to the veteran's claim, 
proceed to rate each of the veteran's current disabilities 
and then assess his claim of entitlement to non service-
connected pension benefits. 


Relevant Law and Regulations

Non service-connected pension claims

A veteran who has served for 90 or more days during a period 
of war [which is not at issue in this case] is entitled to VA 
non-service-connected pension if he is permanently and 
totally disabled from non-service-connected disability, not 
the result of his willful misconduct.  38 U.S.C. § 1521(a), 
(j) (West 1991).  A permanent and total disability may be 
found if the veteran suffers from a disability which would 
render it impossible for the average person to follow a 
substantially gainful occupation, and it is reasonably 
certain that the disability will continue throughout the 
veteran's life.  38 U.S.C. § 1502(a).  See 38 C.F.R. 
§ 3.340(a),(b).  "Substantially gainful employment" is that 
"which is ordinarily followed by the nondisabled to earn 
their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).

A veteran is eligible to be rated permanently and totally 
disabled for pension purposes if he meets schedular criteria 
which require that he must be rated at least 60 percent for a 
single disability, or at least 70 percent for combined 
disabilities, with at least one of the disabilities rated as 
40 percent or more.  38 C.F.R. §§ 4.16; 4.17 (1998).  If the 
veteran is not eligible for consideration under the schedular 
criteria, he may nevertheless be awarded non-service-
connected pension benefits if he meets extra-schedular rating 
standards of unemployability "by reason of his . . . 
disabilit(ies), age, occupational background and other 
related factors."  38 C.F.R. § 3.321(b)(2).  However, 
"entitlement to pension benefits may be denied even where 
there is no evidence of current employability, if there is 
also no evidence that the veteran's condition is permanent."  
Block v. Brown, 7 Vet. App. 343, 347 (1994).  See Grantham v. 
Brown, 8 Vet. App. 228 (1995).


The applicable statutory and regulatory provisions have been 
interpreted to allow a finding of a permanent and total 
disability by finding either that (1) the veteran is 
unemployable as a result of a lifetime disability (the 
"subjective" standard and is based on the veteran's 
individual work experience, training and disabilities), or 
(2) if not unemployable, the veteran suffers from a lifetime 
disability which would render it impossible for the average 
person with the same disability to follow a substantially 
gainful occupation (the "objective" standard).  In making 
these determinations, the RO must also apply the percentage 
standards of 38 C.F.R. §§ 4.16 and 4.17 (i.e., the objective 
standard), and also consider entitlement to extraschedular 
evaluations under 38 C.F.R. § 3.321(b)(2) (i.e., the 
"subjective" standard).  See Brown v. Derwinski, 2 Vet. App. 
444, 446 (1992).

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" tests, a determination is 
required as to whether the veteran should be granted 
entitlement to non service-connected disability pension on an 
extraschedular basis, pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(2), on the basis that he or she is unemployable by 
virtue of age, occupational background or other related 
factors.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "Court") has effectively determined 
that in claims of entitlement to VA disability pension, the 
VA has a duty to insure: that an appropriate rating for each 
disability of record is assigned using the approach mandated 
by Schafrath v. Derwinski, 1 Vet. App. 589 (1991);  that the 
"average person" and "unemployability" tests are both 
applied;  and that if the benefit may not be awarded under 
"average person" or "unemployability" tests, a 
determination must then be made whether there is entitlement 
to non service-connected disability pension on an 
extraschedular basis.  See Talley v. Derwinski, 2 Vet. App. 
282 (1992);  Roberts v. Derwinski, 2 Vet. App. 387 (1992) and 
Brown, 2 Vet. App. 444.

Rating Disabilities

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155;  38 C.F.R. 
§§ 3.321(a), 4.1 (1998).  Separate diagnostic codes identify 
the various disabilities.  

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  The requirements set forth in 
these regulations for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based on a single, 
incomplete or inaccurate report, and to enable the VA to make 
a more precise evaluation of the level of the disability and 
of any changes in the condition.  Schafrath, 1 Vet. App. at 
593-94.

Where entitlement to compensation has already been 
established and the correct current disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Standard of Proof

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Factual Background

In a rating decision dated in December 1984, service 
connection was established for a tonsillectomy which was 
performed during service, and for a fracture of the distal 
shaft of the left fourth metatarsal.  Both conditions have 
been evaluated by the RO as noncompensable.  

Treatment records dating from May 1990 from the VA Medical 
Center (VAMC) in Kerrville, Texas show that the veteran was 
evaluated for atypical chest pain.  A diagnosis of cardiac 
disease was ruled-out, though diagnoses of anxiety disorder 
and alopecia secondary to anxiety were stated.

Treatment records from the VA outpatient clinic (OPC) in 
McAllen, Texas dating from July 1989 to August 1996 show 
various dates of treatment for upper respiratory infections, 
including sinusitis and bronchitis, with an October 1990 
chest x-ray noting probable obstructive lung disease.  In 
August 1991, the veteran was treated for a bilateral otitis, 
and was also evaluated in the psychiatry unit and assessed 
with a general anxiety disorder.  

In January 1992, a VA chest x-ray report revealed findings 
consistent with chronic obstructive pulmonary disease (COPD).  
Though the veteran stated a history of asthma, no current 
diagnosis of asthma was stated.  

VA treatment records from March 1992 show complaints of pain 
in the right foot, congestion and shortness of breath with 
exertion.  X-rays of the sinuses suggested bilateral 
maxillary sinusitis.  Private pulmonary function test (PFT) 
and spirogram testing revealed an assessment of mild 
restrictive ventilatory defect without response after 
bronchodilators.  Though right ankle x-rays revealed a subtle 
irregularity of the cortex of the posterior malleolus, and 
mild soft tissue swelling, no diagnosis other than right 
ankle pain was assessed.  Treatment notes from later in March 
1992 revealed assessments of sinusitis and chronic 
bronchitis, as well as right foot pain.  Though the veteran 
was referred to the podiatry clinic, it appears that several 
appointments were canceled, and that he was not evaluated 
until 1995 for bilateral foot complaints.  

In August 1992, the veteran was assessed with bilateral 
otitis externa and right ear otitis media, and a left chest 
wall contusion secondary to a recent rib injury.  In February 
1993, the veteran was assessed with right ear otitis externa 
and media, as well as contact dermatitis. The evidence of 
record does not contain any current diagnosis of otitis, 
dermatitis, any chest wall injury or residuals thereof, or 
any psychiatric disorder. 

VAMC treatment records show that in January 1995, the veteran 
complained of mid-back pain and watering of the eyes.  
Reported assessments included allergic rhinitis, bronchitis, 
allergic conjunctivitis and arthritis.  Chest x-rays dated in 
January 1995 were negative.  In April 1995, the veteran was 
also evaluated for a rash, and dermatitis was assessed.  In 
November 1995, the veteran was treated for complaints of a 
tight chest and coughing following the onset of a cold two 
weeks earlier.  He reported a history of asthma.  November 
1995 chest x-rays were negative, and after evaluation, an 
assessment of bronchitis with a history of asthma was stated. 

In January 1995, the veteran also complained of bilateral 
foot pain.  X-rays of both feet revealed no abnormalities.  
In March 1995, the veteran was evaluated at the podiatry 
clinic for complaints of progressively painful arches and 
heels over the preceding year.  An assessment of bilateral 
plantar fasciitis with an acute medial calcaneal tubercle was 
stated.  He was treated with an injection, insoles and the 
use of Motrin(r).  On reevaluation in April 1995, the examiner 
noted approximately 85 percent improvement in the plantar 
fasciitis, with evidence of pain on palpation at the medial 
arches.  Feldene(r) was prescribed, and continued use of 
insoles and icing the feet were recommended.  Though it does 
not appear that the veteran reported for a follow-up 
appointment in August 1995, in November 1995, he reported 
that pain in the plantar surfaces of his feet was shooting 
into his groin area.  In January 1996, he sought treatment at 
the McAllen VA Outpatient Clinic for complaints of chronic 
bilateral mid-plantar pain.  Pain on palpation was again 
noted, and the veteran was instructed to use Motrin(r) and 
Cytotec(r).  A referral to the podiatry clinic was also 
recommended, though no record of such a visit is of record.

VA treatment records dating from August 1996 from the VAMC in 
San Antonio, Texas show that the veteran was hospitalized for 
one week for evaluation of complaints of chest pain 
associated with eating.  On admission, an assessment of 
atypical chest pain was stated, with histories of glucose 
intolerance, hiatal hernia and generalized anxiety disorder.  
The discharge summary shows that the veteran reported 
experiencing chest pain while working in the garden, though 
he had also experienced pain while at rest in the past.  The 
report noted an employment history including work as a 
migrant worker, including work on heavy machinery.  The 
veteran denied any history of an incurrence of similar pain 
related to work levels.  Upon discharge, a diagnosis of 
gastroesophageal reflux disease and small hiatal hernia was 
stated.  A diagnosis of bilateral foot pain with no treatment 
was also stated in the discharge report.

In September 1996, the veteran submitted a claim of 
entitlement to VA pension benefits, and included a copy of an 
August 1996 physician's recommendation that he avoid heavy 
work due to atypical cardiac pain.  He reported that he had 
completed the 8th grade, and that he became unemployed in 
approximately July 1996 from his last job as a field laborer.  

In February 1997, a VA report of an x-ray of the veteran's 
wrist showed a benign cystic lesion in the base of the fifth 
metacarpal requiring a bone scan (the report did not specify 
which wrist was viewed).  A whole-body bone scan dated in 
March 1997 showed degenerative changes noted in the shoulder 
joints, elbows, wrists, knees and ankles.  A subchondral cyst 
was identified in the distal right ulnar, right capitate bone 
and an oval lucency was identified in the base of the left 
fifth metacarpal bone.  No fractures or dislocations were 
identified, and minimal degenerative changes were noted in 
the first metacarpal phalangeal joints bilaterally.

In March 1997, the veteran was admitted to the VAMC in San 
Antonio for evaluation of complaints of chest pain, dyspnea 
on exertion and fatigue.  He reported a worsening of symptoms 
and a sharp left-sided chest pain which radiated to the right 
chest.  He noted that dyspnea was relieved by rest, and chest 
pains and other symptoms were relieved with belching and 
sublingual Nitroglycerin.  He reported a history of hiatal 
hernia and asthma.  After undergoing cardiac catheterization, 
normal left ventricular function and normal coronaries were 
identified.  A discharge diagnosis of noncardiac chest pain 
was assessed.  The report on discharge also noted clinical 
diagnoses not related to the admission diagnosis of hiatal 
hernia and asthma.  On discharge, the patient discharge 
instruction sheet advised the veteran to continue with 
activities as tolerated, to take nitroglycerin for recurrence 
of chest pain, and to follow-up with his VA OPC physician.

In his September 1997 VA Form 9, substantive appeal, the 
veteran stated that his bilateral foot injury was incurred 
during service and should be assigned a minimum of 30 percent 
disability rating.  He contended that this disability 
restricted the type of employment which he could pursue.  The 
veteran also reported that his claimed pulmonary emphysema 
should be service-connected as it related to service.  He 
associated continued throat and chest problems with the 
removal of his tonsils in service, and contended that he was 
entitled to a 25 percent disability evaluation for his 
claimed tonsils/respiratory condition.

The veteran was afforded a VA general examination in December 
1997 in connection with his claim of entitlement to 
nonservice-connected pension benefits.  At his examination, 
the veteran reported that since service he had worked as a 
truck driver and in construction, and that he was currently 
working in the cotton gins.  He reported chief complaints of 
bilateral foot pain and difficulty breathing.  He denied any 
skin complaints, except for a rash on his right foot, which 
was to be evaluated by the podiatrist.  He denied any 
headaches, loss of consciousness or seizures, denied any 
hearing loss or tinnitus, but reported infrequent but 
occasional otitis media.  He denied any allergies or sinus 
problems, thyroid problems or diabetes mellitus.  He denied 
any history of liver, gallbladder or colon problems, and 
reported that his genitourinary system functioned well.

The veteran reported that he had asthma as a child with no 
problems until service in Germany, when he had to sleep in 
the snow and developed a respiratory infection with 
bronchitis.  He reported that ever since that time, he has 
had trouble breathing.  He reported shortness of breath, a 
dry cough without sputum and occasional wheezing at night.  
He denied taking any medication for his condition and stated 
that he had never been hospitalized because of his shortness 
of breath.  He reported being able to climb one flight of 
stairs or walk one block before stopping due to shortness of 
breath.  

The veteran reported that he was informed of abnormal 
electrocardiogram and cardiac catheterization results, and of 
a normal CAT scan in February 1997 at the VAMC in San 
Antonio.  He was prescribed aspirin and nitroglycerin, and 
reportedly took one nitroglycerin tablet per week.  He denied 
hypertension, but stated that he had elevated cholesterol 
levels, though he was not taking any medication for it.  He 
reported currently taking Cimetidine(r) for a hiatal hernia and 
reflux condition. 

The veteran reported having been assessed with cysts in both 
wrists, and reported that he was losing the grip strength in 
his wrists.  He also reported bilateral knee problems, 
particularly with going up and down stairs.  He complained of 
low back pain from time to time, but nothing severe enough to 
prevent him from working.  He denied any known injury to his 
knees or back.

On examination, the veteran's ears were normal and no current 
diagnosis was identified.  His nose, sinuses, mouth and 
throat were negative on examination, his neck was also 
normal.  Examination of his chest revealed that his lungs 
were clear to auscultation and percussion;  no rales, rhonchi 
or wheezes were heard, though a dry cough was observed with 
deep inspiration.  The veteran's heart exhibited a normal 
sinus rhythm with no friction rub or extrasystoles.  His 
abdominal organs were within normal limits;  there were no 
masses and there were no umbilical or inguinal hernias, 
though some epigastric tenderness was noted.  X-rays of the 
chest revealed chronic obstructive pulmonary disease with 
probable chronic increased interstitial markings.

Evaluation of the musculoskeletal system revealed symmetrical 
extremities, full range of motion of both knees with 
extension and flexion from zero to 130 degrees bilaterally, 
no patellofemoral crepitation and no edema.  Good peripheral 
pulses in the dorsalis pedis and the posterior tibialis were 
also noted.  X-rays of the veteran's wrists revealed a non-
specific cyst in the distal right ulnar epiphysis.  Normal 
knees were observed from bilateral x-rays of the knees.  
Lumbosacral spine x-rays were also normal.

The veteran underwent pulmonary function testing, which 
revealed normal findings of an FEV-1 level at 91 percent of 
predicted values, and a FEV-1/FVC ratio of 114 percent of 
predicted.  

The general medical examination report included diagnoses of 
subclinical asthma, a bone cyst on the distal right ulna, and 
no abnormalities of the knees or lumbosacral spine.

The veteran underwent a special surgical VA examination to 
include evaluation of his esophagus and hiatal hernia.  The 
veteran's history of complaints and treatment was noted and 
the examiner noted subjective complaints of continued 
regurgitation at night once per week and epigastric pain 
during the day once per week.  The veteran reported taking 
Ibuprofen and Aspirin for back pain, and believed that this 
worsened his condition.  Examination revealed no masses, no 
tenderness, no organomegaly and no costovertebral angle 
tenderness, a scar from right inguinal hernia repair, without 
objective evidence of any inguinal hernias.  The VA examiner 
stated a diagnosis of hiatal hernia with esophageal reflux 
uncontrolled by medical management, and ordered an upper 
gastrointestinal air contrast study.  A final "upper GI 
series" was completed, showing no intrinsic or extrinsic 
abnormalities of the esophagus and a small sliding hiatal 
hernia with no evidence of reflux.  The stomach, pylorus, 
duodenal bulb and duodenal sweep were all within normal 
limits.  An impression of a small sliding hiatal hernia with 
no reflux was stated and the examiner also noted that the 
upper GI series also revealed a probable bronchiectasis at 
the right lung base.

The veteran also underwent a VA orthopedic examination.  He 
reported soreness in the plantar central region of the mid-
sole bilaterally.  He reported recent treatment with 
injections into his soles, with improvement of symptoms, and 
current management with Ibuprofen.  Examination of the feet 
revealed pes planus and tenderness to palpation in the 
central band of the plantar fascia on the soles of both feet.  
An assessment of pes planus and plantar fasciitis was stated.  
With respect to the veteran's statement that he believed that 
his foot injuries had resulted in his back problems, the 
examiner noted that he did not find an immediate correlation 
to these symptoms with the veteran's constellation of the 
lower extremity complaints which he attributed to radiating 
symptoms more proximally into his legs from the symptom area.  
He opined that it might later result that with persistent 
plantar fascial symptoms, antalgic gait could precipitate 
some muscle over use and soreness.  The examiner also opined 
that the examination results suggested that the veteran's 
complaints were "out of proportion to physical findings." 

The Board notes that in a pre-examination questionnaire dated 
in December 1997, the veteran reported his current complaints 
as pulmonary emphysema and bilateral foot injuries which 
resulted in a back problem.  He stated his current occupation 
as "unemployed - laid off".

In an October 1997 rating decision, the RO evaluated the 
veteran's claimed disabilities, both service-connected and 
nonservice-connected, and determined that a 10 percent 
evaluation was in order for chronic obstructive pulmonary 
disease (claimed as pulmonary emphysema), that a 10 percent 
evaluation was in order for bilateral plantar fasciitis, and 
that a 10 percent evaluation was also in order for hiatal 
hernia with gastroesophageal reflux disease.  Other 
conditions were evaluated as noncompensable.  Neither the 
service-connected march fracture of the right foot nor the 
tonsillectomy residuals were evaluated as warranting a 
compensable evaluation.

In August 1998, the veteran submitted a request for a 
reevaluation of his "0% service connected disability".  He 
referred to a respiratory condition and to a "skeletal 
system" disability.  He did not specify what musculoskeletal 
system condition he referred to, nor did he state whether he 
was seeking service connection for his current respiratory 
condition.  In January 1999, the veteran was informed that he 
was not entitled to an examination for evaluation of his 
service-connected conditions as he had not presented any 
evidence regarding his conditions, nor alleged that either 
disability had increased in severity since the last rating.

The veteran has not submitted any further evidence in support 
of his claim.

Analysis

The Board will first separately discuss the level of 
disabilities claimed by the veteran to currently exist.  The 
Board will then evaluate the veteran's pension claim by 
applying the various standards enunciated by the Court.

Respiratory condition

One of the veteran's primary complaints has been described by 
him generally as difficulty breathing and as pulmonary 
emphysema.  His complaints have been characterized in the 
medical evidence of record as dyspnea (shortness of breath on 
exertion), non-productive or dry cough and wheezing; chronic 
obstructive pulmonary disease (COPD) has also been diagnosed.  
There is of record evidence of several diagnoses of chronic 
bronchitis and of a reported history of asthma, which has 
been incorporated into medical assessments, though it has not 
been definitively diagnosed.

Chronic bronchitis, bronchial asthma, pulmonary emphysema and 
COPD are rated under the portion of the Rating Schedule that 
pertains to the respiratory system and diseases of the 
trachea and bronchi.  38 C.F.R. § 4.97, Diagnostic Codes 6600 
to 6603, and 6604.  Effective October 7, 1996, the rating 
schedule for diseases of the trachea and bronchi was amended 
without redesignation, except for the addition of a separate 
rating code section for COPD at 38 C.F.R. § 4.97, DC 6604.  
61 Fed. Reg. 46728 (Sept. 5, 1996).  Therefore, pursuant to 
the above, the veteran's various disabilities will be 
evaluated under both the new and old law.  See Karnas, 1 Vet. 
App. at 312-313.

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, a noncompensable evaluation is warranted for mild 
chronic bronchitis with slight cough, no dyspnea and few 
rales.  A 10 percent rating is provided for moderate chronic 
bronchitis with considerable night or morning cough, slight 
dyspnea on exercise and scattered bilateral rales.  A 
30 percent rating is provided for moderately severe chronic 
bronchitis with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest and beginning chronic 
airway obstruction.  A 60 percent evaluation is warranted for 
severe chronic bronchitis with severe productive cough and 
dyspnea on slight exertion and pulmonary function tests 
indicative of severe ventilatory impairment.  A 100 percent 
evaluation is warranted for pronounced chronic bronchitis 
with copious productive cough and dyspnea at rest, pulmonary 
function testing showing a severe degree of chronic airway 
obstruction, with symptoms of associated severe emphysema or 
cyanosis and findings of rightsided heart involvement.  38 
C.F.R. § 4.97, DC 6600 (1996). 

With respect to bronchial asthma, a 10 percent rating is 
provided for mild symptoms with paroxysms of asthmatic type 
breathing (high pitched expiratory wheezing and dyspnea) 
occurring several times a year with no clinical findings 
between attacks.  A 30 percent rating is provided for 
moderate bronchial asthma, with rather frequent asthmatic 
attacks (separated by only 10-14 day intervals) with moderate 
dyspnea on exertion between attacks.  A 60 percent rating is 
provided for severe bronchial asthma, characterized by 
frequent attacks of asthma (one or more attacks weekly), with 
marked dyspnea on exertion between attacks with only 
temporary relief by medication; and preclusion of more than 
light manual labor.  A 100 percent rating is warranted for 
pronounced symptoms, characterized by very frequent asthmatic 
attacks with severe dyspnea on slight exertion between 
attacks and with marked loss of weight or other evidence of 
severe impairment of health.  In the absence of clinical 
findings of asthma at the time of the examination, a verified 
history of asthmatic attacks must be of record.  38 C.F.R. 
§ 4.97, DC 6602 (1996).

Under the pre-October 7, 1996 Rating Schedule, a 10 percent 
rating is provided for mild pulmonary emphysema, with 
evidence of ventilatory impairment on pulmonary function test 
and/or definite dyspnea on prolonged exertion.  A 30 percent 
rating is provided for moderate symptoms of moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface, or for PFT's consistent with 
findings of moderate emphysema.  A 60 percent rating is 
provided for severe symptoms, characterized by exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; or ventilatory impairment 
of severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent disability 
evaluation is provided for pronounced pulmonary emphysema 
which is intractable and totally incapacitating with dyspnea 
at rest or marked dyspnea and cyanosis on mild exertion; the 
severity of emphysema confirmed by chest x-rays and PFT's.  
38 C.F.R.§ 4.97, DC 6603 (1996).

Ratings under Diagnostic Codes 6600 to 6618, inclusive, and 
6821, will not be combined with each other.  Rather, in 
rating coexisting respiratory conditions, a single rating 
will be assigned which reflects the predominant disability 
picture with elevation to the next higher evaluation where 
the severity of the overall disability picture warrants such 
elevation.  38 C.F.R. § 4.96(a) (1996);  38 C.F.R. § 4.96(a) 
(1998).

The revised diagnostic codes in effect as of October 7, 1996 
provide that chronic bronchitis, bronchial asthma, pulmonary 
emphysema and COPD are to be evaluated based on the results 
of pulmonary function tests.  The specific pulmonary function 
tests include the percent of predicted values for Forced 
Expiratory Volume in one second (FEV-1) and Forced Vital 
Capacity (FVC), the ratio of FEV-1 to FVC (FEV-1/FVC), the 
percent of predicted value for Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath Method (DLCO (SB)), 
and the veteran's maximum exercise capacity in terms of 
milligrams/kilograms/minute (ml/kg/min)of oxygen consumption.  
38 C.F.R. § 4.97, Diagnostic Codes 6600, 6602, 6603 and 6604 
(1998).

Pursuant to the revised Rating Schedule for chronic 
bronchitis, pulmonary emphysema and COPD, a 10 percent 
disability rating is warranted for a condition characterized 
by FEV-1 of 71 to 80 percent of predicted, FEV-1/FVC of 71 to 
80 percent, or DLCO (SB) between 66 and 80 percent of 
predicted.  A 30 percent rating is warranted for FEV-1 of 56 
to 70 percent predicted, FEV-1/FVC of 56 to 70 percent or 
DLCO (SB) of 56 to 65 percent.  A 60 percent rating is 
warranted for FEV-1 of 40 to 55 percent of predicted, FEV-
1/FVC of 40 to 55 percent, DLCO (SB) of 40 to 55 percent, or 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 100 percent rating is warranted 
for FEV-1 of less than 40 percent of the predicted value, 
FEV-1/FVC of less than 40 percent, DLCO (SB) of less than 
40 percent, a maximum exercise capacity of less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
Echo or cardiac catheterization), episodes of acute 
respiratory failure, or symptoms requiring outpatient oxygen 
therapy.  38 C.F.R. § 4.97, DC 6600, 6603, 6604 (1998).

Under the revised Rating Schedule, the rating criteria for 
bronchial asthma provides for a 10 percent disability 
evaluation for FEV-1 levels of 71 to 80 percent of predicted, 
or FEV-1/FVC of 71 to 80 percent, or; intermittent inhalation 
or oral bronchodilator therapy.  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent, or; FEV-1/FVC of 56 
to 70 percent, or; daily inhalation or oral bronchodilator 
therapy, or; inhalation anti-inflammatory medication.  A 
60 percent evaluation is provided for FEV-1 of 40- to 
55 percent, or; FEV-1/FVC of 40- to 55 percent, or; at least 
monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  A 
100 percent evaluation is provided for FEV-1 of less than 
40 percent, or; FEV-1/FVC of less than 40 percent, or; more 
than one attack per week with episodes of respiratory 
failure, or; requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or immuno-suppressive 
medications.  Again, failing clinical findings of asthma at 
the time of examination, a verified history of asthmatic 
attacks must be of record.  38 C.F.R. § 4.97, DC 6602 (1998).

In assessing the severity of the veteran's respiratory 
condition, the Board notes that COPD was diagnosed on VA 
evaluation in December 1997, that objective symptoms 
consisted of a dry cough on inspiration, and that the veteran 
reported dyspnea on exertion.  Pulmonary function testing was 
normal.

Though a history of asthma has been reported in the record, 
there is no medical evidence of a current diagnosis of the 
condition based on objective evidence.  The Board is not 
bound to accept medical opinions which are based on history 
supplied by the veteran where that history is unsupported by 
the medical evidence.  See Black v. Brown, 5 Vet. App. 177 
(1993);  Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. 
App. 69 (1993).  The March 1997 discharge report included a 
clinical diagnosis "not related to admission diagnosis" of 
asthma.  However, because there was no medical evidence to 
provide a basis for such a diagnosis, and because the 
diagnosis seemed rather to be based on the veteran's reported 
history, the Board finds that the March 1997 diagnosis of 
asthma is not a valid current diagnosis for the purposes of 
evaluating the veteran's respiratory disability. 

In determining the proper diagnostic code for the evaluation 
of the veteran's respiratory disability, the Board notes that 
the older Rating Schedule did not provide a specific 
diagnosis code for evaluating COPD.  Therefore, the criteria 
for chronic bronchitis or pulmonary emphysema may be 
considered by way of analogy.  See 38 C.F.R. § 4.20 and 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992) [when the 
regulations do not provide diagnostic codes for specific 
disorders, the VA must evaluate those conditions under codes 
for similar disorders or codes that may provide a general 
description that may encompass many ailments].  

In evaluating the veteran's respiratory condition under the 
old criteria for chronic bronchitis, the Board finds the 
veteran's reported symptoms of coughing episodes, occasional 
wheezing and shortness of breath are most analogous to the 
symptoms associated with a moderate disability under DC 6600 
(considerable night or morning cough, slight dyspnea on 
exercise, scattered bilateral rales).  In addition, the Board 
notes that the evidence of record shows that the veteran has 
been diagnosed with bronchitis on several occasions, most 
recently in November 1995.  At that time, the veteran's 
symptoms were reported to be a tight chest and coughing with 
a small amount of white mucous production.  The veteran's 
respiratory condition does not warrant a higher evaluation 
under the criteria for chronic bronchitis because there is no 
evidence of a respiratory condition which can be said to be 
analogous to a "moderately severe" or more severe chronic 
bronchitis, which is characterized by the symptomatology 
described above, including persistent cough with increased 
levels of expectoration, greater levels of dyspnea, rales or 
beginning chronic airway obstruction.  Though the symptoms 
associated with chronic bronchitis vary from those described 
by the veteran, the Board finds that these criteria, of those 
available for an analogous rating, are most closely 
reflective of the veteran's symptoms.  The Board further 
finds that the evidence of record does not warrant an 
evaluation in excess of 10 percent.  The criteria for higher 
evaluations under the rating code for chronic bronchitis, 
described above, require evidence of a far more severe 
disability picture than is presented here.  As noted December 
1997 pulmonary function tests were normal.

The Board notes that though the veteran has characterized his 
pulmonary condition as pulmonary emphysema, there is no 
current diagnosis of record showing that to be the effective 
diagnosis.  Nevertheless, because the veteran's reported 
symptoms seem also to resemble, at least in part, those 
addressed in the criteria for pulmonary emphysema, Diagnostic 
Code 6603 will also be considered by analogy.  38 C.F.R. 
§ 4.20 (1998).

The Board finds that no more than a 10 percent rating is in 
order under Diagnostic Code 6603.  The evidence of record 
shows that the veteran reported dyspnea on exertion, though 
the PFT of December 1997 revealed normal findings.  On recent 
examinations, a dry cough with each aspiration and COPD were 
the only objectively observed symptoms.  Shortness of breath 
was reported by the veteran in VA treatment records.  Though 
the veteran complained of dyspnea on climbing one flight of 
stairs or walking more than a block, there is of record no 
medical evidence of confirming or supporting the severity of 
the veteran's claimed dyspnea.  Moderate dyspnea has not been 
objectively verified nor supported by PFT results which show 
normal findings nor confirmed by examination findings.  
Essentially, there is no medical evidence showing either PFT 
results or any other findings consistent with findings of 
moderate or more severe emphysema under 38 C.F.R. § 4.97, 
DC 6603 (1996). 

With respect to the rating criteria set forth for the 
evaluation of bronchial asthma, the Board finds that because 
the rating criteria contemplates the occurrence of paroxysms 
or attacks of asthmatic type breathing, and requires evidence 
of such episodes in order to warrant evaluation for such 
symptoms, use of this diagnostic code for evaluating the 
veteran's reported symptoms of dyspnea, coughing and wheezing 
is inappropriate.  Unverified symptoms may not form the basis 
of a rating under this code, and the evidence of record 
therefore does not allow the Board to speculate as to the 
severity and nature of the veteran's claimed symptoms for the 
purpose of establishing an evaluation, even if by analogy.  
See 38 C.F.R. § 4.97, DC 6602, note (1996).

Under the current criteria for COPD, chronic bronchitis and 
pulmonary emphysema, the recent PFT results indicate that the 
veteran's claimed pulmonary condition does not warrant a 
compensable evaluation.  In order to warrant a compensable 
evaluations under any of the revised rating codes, the 
veteran's PFT results would have had to show a greater 
incapacitation.  As it is, results revealed normal pulmonary 
functioning and FEV-1 of 91 percent of the predicted level, 
FEV-1/FVC ratio of 114 percent.  These results represent the 
veteran's pre-bronchodilator PFT findings, and testing with a 
bronchodilator was not utilized.  As the rating criteria for 
compensable ratings for COPD, chronic bronchitis and 
pulmonary emphysema from 10- to 60 percent all require 
increasing levels of disability as shown on PFT, the veteran 
does not qualify for an evaluation at any of those levels.  
Furthermore, the veteran does not qualify for a 100 percent 
evaluation because there is no evidence of cor pulmonale, 
right ventricular hypertrophy, pulmonary hypertension, 
episodes of acute respiratory failure, or required outpatient 
oxygen therapy.  

With respect to the rating criteria for bronchial asthma, 
again, the Board finds that the rating criteria is not 
applicable in the veteran's case, as there is no evidence of 
clinical findings at the time of the examination and no 
verified history of asthmatic attacks of record.  Even under 
an analogous rating, the Board finds no basis on which to 
find that any of the criteria for a compensable evaluation 
have been met.  38 C.F.R. § 4.97, DC 6600, 6602, 6603, 6604 
(1998).

Thus, the Board finds after evaluating the veteran's 
respiratory condition under all appropriate rating codes and 
under both the new and revised Rating Schedule that the most 
favorable evaluation for the veteran's condition comes by 
analogy to the "old" rating criteria for chronic 
bronchitis, and that the veteran's condition warrants no more 
than a 10 percent evaluation under 38 C.F.R. § 4.97, DC 6600 
(1996).

Hiatal Hernia

The evaluation of hiatal hernia conditions is based on 
38 C.F.R. § 4.114, DC 7346 (1998), which provides that a 
60 percent evaluation is warranted for symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  A 30 percent evaluation is 
warranted for persistently recurrent epigastric distress with 
dysphagia, pyrosis and regurgitation, accompanied by 
substernal or arm or shoulder pain productive of considerable 
impairment of health.  Finally, a 10 percent evaluation is 
warranted for two or more of the symptoms for the 30 percent 
evaluation of less severity.  

In the veteran's case, the most recent examination report 
dates from December 1997 and includes a general surgical 
consultation and an upper GI series.  The Board notes that 
the veteran reported daytime epigastric pain and nighttime 
regurgitation approximately once per week despite treatment 
of reflux with Cimetidine(r).  The upper GI series revealed 
only a small sliding hiatal hernia without reflux.  Recent 
medical treatment records show evidence of mild reflux 
treated with relief in March 1997 and an impression of mild 
reflux esophagitis and small hiatal hernia with 
gastroesophageal reflux in August 1996.  The Board finds that 
the most recent medical evidence demonstrates a disability 
picture which, evaluated under the rating criteria at 
38 C.F.R. § 4.114, DC 7346, most closely resembles the 
criteria for a 10 percent disability rating.  There is 
evidence of pyrosis (heartburn) and regurgitation, but not 
dysphasia.  Though the veteran has been treated for 
complaints of chest and arm pain associated with hiatal 
hernia in August 1996, the evidence of record does not show 
that the complaints have continued, nor that they were 
productive of a considerable impairment of health.  
Therefore, the Board finds that a rating in excess of 
10 percent is not warranted.  The veteran has not alleged any 
incurrence of the symptomatology associated with the criteria 
for a 60 percent evaluation under 38 C.F.R. § 4.115, DC 7346.  
Accordingly, the Board finds that the veteran's hiatal hernia 
condition warrants no more than a 10 percent disability 
evaluation.

Bilateral foot condition

The evidence of record indicates that the veteran has been 
diagnosed with bilateral pes planus and plantar fasciitis.  
Pes planus is evaluated under the rating criteria for 
acquired flatfoot pursuant to 38 C.F.R. § 4.71a, DC 5276, 
which provides for an award of a 50 percent disability 
evaluation for bilateral pronounced flatfoot with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent evaluation is warranted 
for severe bilateral flatfoot, with objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, with indications of swelling on 
use, and characteristic callosities.  A 10 percent evaluation 
is warranted for moderate bilateral flatfoot, with weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet.  Mild symptoms relieved by built-up shoe or arch 
support warrant a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, DC 5276 (1998).

The rating criteria for bilateral weak foot, a symptomatic 
condition secondary to many constitutional conditions and 
characterized by atrophy of the musculature, disturbed 
circulation and weakness, provides that the condition is to 
be rated pursuant to the underlying condition, with a minimum 
rating of 10 percent.  38 C.F.R. § 4.71a, DC 5277 (1998).

Other foot injuries are to be evaluated as 30 percent 
disabling where severe, 20 percent disabling where moderately 
severe, and 10 percent disabling where moderate.  The actual 
loss of use of the foot warrants a rating of 40 percent 
disability.  38 C.F.R. § 4.71a, DC 5284 (1998).

The words "slight", "moderate" and "severe" are not 
defined in the Rating Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just".  38 C.F.R. § 4.6 (1998).  It should also be noted that 
use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (1998).

In the case at hand, the veteran is shown to have flat feet 
and plantar fasciitis of both feet, characterized by 
tenderness on palpation.  Treatment notes indicate that the 
veteran has complained of tenderness in the mid-plantar 
aspect of both feet, and that pain was reduced significantly 
(85 percent) with injections to the area, Ibuprofen and shoe 
inserts.  No evidence of deformity other than flatness of the 
feet has been identified on examination, bilateral x-rays 
dated in January 1995 showed no deformities, and there is no 
indication whatsoever that the veteran's gait has been 
affected by his condition.  Though the veteran has contended 
that the pain from his bilateral foot condition has a 
tendency to radiate to his groin area, a VA orthopedic 
examiner has expressed the opinion that such a correlation 
was not apparent in the veteran's case.  The examiner also 
noted that the severity of the veteran's complaints was out 
of proportion with physical findings.  

The only characteristic symptomatology associated with the 
veteran's bilateral foot condition has been complaint of pain 
on use and pain on palpation or manipulation.  Under the 
criteria for evaluating pes planus, pain on manipulation is 
only one of the elements required for a showing of a 
"moderate" disability worthy of a 10 percent evaluation.  
Evaluations of the veteran's feet have not revealed any 
weight-bearing changes, nor any inward bowing of the tendo 
Achilles.  Nevertheless, the Board finds that giving the 
veteran the benefit of the doubt with respect to the level of 
his discomfort with the tenderness caused by plantar 
fasciitis, the Board finds that a 10 percent evaluation for 
each foot is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  There is, however, no evidence of record showing a 
severe disability with evidence of marked deformity, evidence 
of swelling on use or characteristic callosities warranting a 
30 percent evaluation.  Likewise, there is no evidence of 
"pronounced" symptoms of marked pronation, extreme 
tenderness, marked inward displacement and severe spasm.  

The Board finds that in rating the veteran's bilateral foot 
disability under either the rating criteria set forth above 
for pes planus (DC 5276) or those for other foot injuries 
(DC 5284), an assessment of entitlement to no more than a 
10 percent disability evaluation is appropriate.  Evaluation 
of the evidence of record under either diagnostic code 
reveals symptoms which are, in the opinion of the Board, best 
described as no more than "moderate" in nature.  There is 
no objective evidence of record which shows that the veteran 
is incapacitated by his foot pain, and his symptoms have been 
shown to improve with the use of medication and shoe inserts.  

The evidence of record is not clear as to whether symptom of 
the pain on palpation and with walking is more closely 
associated with pes planus or with plantar fasciitis.  
Nevertheless, it is not necessary to distinguish between the 
two conditions for the purposes of evaluating the veteran's 
bilateral foot disability, as the Board finds that there is 
no evidence of symptoms to suggest that a "moderately 
severe" or "severe" disability may be associated with 
plantar fasciitis so as to warrant either a 20- or 30 percent 
evaluation under Diagnostic Code 5284.  There is absolutely 
no evidence of actual loss of use of either of the veteran's 
feet.  

The Board notes that the veteran has reported that his 
bilateral foot problem has affected the type of employment he 
may engage in.  However, he has provided no specific 
information on the matter, and there is no objective evidence 
of record to support a finding that the current bilateral 
foot disability results in the interference with his 
employment possibilities so as to warrant a higher 
evaluation.  Similarly, there is absolutely no medical 
evidence of record showing any radiation of symptoms related 
to the veteran's bilateral foot condition.

The Board notes that when a partial disability results from 
disease or injury of both arms, or of both legs, or of paired 
skeletal muscles, the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added (i.e., not combined) 
before proceeding with further combinations, or converting to 
degree of disability.  38 C.F.R. § 4.26 (1998).  In the case 
at hand, prior to calculating the total combined rating for 
the veteran's disabilities, the bilateral factor must be 
calculated for his bilateral foot condition. 

The Board finds no basis on which to evaluate the veteran's 
service-connected left foot fracture of the distal fourth 
metatarsal as a separate current disability.  The most recent 
x-rays of the veteran's feet show no abnormality, and there 
is no medical evidence showing a separate disability related 
to a march fracture.  As an aside, the Board notes that when 
evaluating the veteran's claim of entitlement to pension 
benefits, the RO apparently mischaracterized the veteran's 
service-connected left foot condition as a right foot 
condition.  This is of no consequence to the Board's 
evaluation of the veteran's current bilateral foot 
disability.

Other claimed conditions

The Board notes that in reviewing the veteran's treatment 
records from years past, several conditions are referred to 
which were not identified as disabilities on the most recent 
VA examination or in more recent treatment records.  The 
Board also notes that there are conditions which the veteran 
has identified which have also not been confirmed by current 
medical evidence.  As all of a veteran's disabilities must be 
evaluated for the purpose of determining entitlement to 
nonservice-connected pension benefits, the Board must 
determine whether certain claimed conditions actually qualify 
as "current disabilities".

"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997);  Chelte 
v. Brown, 10 Vet. App. 286 (1997).  The regulatory definition 
of "disability" is the ". . . impairment of earning 
capacity resulting from such diseases or injuries and their 
residual conditions . . ." 38 C.F.R. § 4.1 (1998);  Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).  

Upon evaluation of all of the evidence of record, the Board 
finds that there is no evidence of current disabilities 
related to the veteran's in-service tonsillectomy or his 
service-connected march fracture, no current diagnosis of 
dermatitis, sinusitis, otitis media or externa, or anxiety 
disorder.  With respect to the veteran's bilateral otitis 
media and externa, the Board notes that diseases of the ears, 
including otitis media are rated on the basis of hearing 
loss.  See 38 C.F.R. § 4.87a, DC 6200, 6211 (1998).  At his 
December 1997 VA examination, the veteran reported that he 
did not experience any hearing loss, and none was evidently 
identified by the examiner.

Although the veteran has been evaluated for complaints of 
chest pain, there has been no diagnosis or assessment of any 
cardiovascular disability, but only "chest pain, 
noncardiac" and "atypical chest pain".  Symptoms related 
to the veteran's complaints have been evaluated as elements 
of the veteran's hiatal hernia/reflux condition and his 
respiratory disability.  The Board is not qualified to draw 
medical conclusions from the evidence of record, and 
therefore the Board cannot determine that a diagnosis of a 
cardiovascular or any other disability exists when none has 
been diagnosed by a physician.  See Colvin v. Derwinski, 1 
Vet. App. 171 (1991). 

The Board notes that the veteran has complained of several 
conditions affecting the musculoskeletal system, including a 
bilateral wrist disability, a bilateral knee disability and a 
low back disability.  There is of record a report of a full-
body bone scan which was completed in March 1997 and revealed 
evidence of degenerative changes in various joints, including 
the shoulders, elbows, wrists, knees and ankles, as well as 
two cysts in the left hand.  Despite the bone scan results 
and other x-ray evidence of a bone cyst in the wrist, there 
is no evidence of record showing any current disability 
associated with any of these findings.  

On VA examination in December 1997, the examiner specifically 
found that x-rays of the knees and low back were normal, and 
that other than an osseous density or cyst in the right 
distal ulnar epiphysis, no abnormalities were found.  
Physical examination of the veteran revealed full range of 
motion of both knees without any difficulty, no crepitation, 
edema or other abnormality.  The veteran had no complaint of 
current back pain and no abnormality was evidenced on 
examination, The examiner reported no disability associated 
with the veteran's complaint of occasional back pain.  

With respect to the veteran's wrists, he has complained of a 
loss of grip strength, however there is no medical evidence 
confirming his subjective complaint or showing that a 
disability or impairment of earning capacity exists with 
respect to it.  There is no evidence of record to support a 
finding that any disability has been associated with the 
minimal cystic growth which has been identified.  

A current disability must be exhibited by an impairment in 
earning capacity, as shown by medical evidence.  Pursuant to 
the guidelines set forth in 38 C.F.R. § 4.17, without 
evidence of the existence of a permanent disability, no 
rating may be established for the purpose of establishing 
entitlement to nonservice-connected pension benefits.  The 
conditions mentioned here have either not been shown to exist 
currently, or have not been shown to involve a current 
impairment to the veteran's earning capacity, much less a 
permanent impairment.  Therefore, they cannot be evaluated 
and assigned a disability rating under the Rating Schedule 
for the purpose of determining the veteran's entitlement to 
nonservice-connected pension benefits under 38 C.F.R. §§ 4.16 
and 4.17.  Accordingly, the Board finds that disability 
ratings are not warranted for any additional conditions 
whether identified in the medical record or claimed by the 
veteran.

Pension evaluation

Under the "objective" standard as is set forth above, the 
veteran is not permanently and totally disabled.  The 
veteran's combined disability rating of 40 percent is 
comprised of two 10 percent evaluations for pes planus with 
plantar fasciitis (10 percent for each foot, to which the 
"bilateral factor" applies);  a 10 percent evaluation for a 
respiratory condition characterized as COPD;  and a 
10 percent evaluation for a hiatal hernia condition with 
reflux.  When combined pursuant to 38 C.F.R. §§ 4.25 and 4.26 
(1998), these ratings result in a 40 percent disability 
evaluation.  A 40 percent combined disability rating does not 
meet the objective standard set forth in 38 C.F.R. § 4.16(a).

As previously discussed, entitlement to pension benefits may 
be found if the veteran has a permanent (or "lifetime") 
impairment which would render it impossible for an average 
person to follow a substantially gainful occupation.  38 
U.S.C.A. § 1502(a);  38 C.F.R. § 4.15.  In this case, none of 
the veteran's disabilities constitutes a permanent and total 
disability as contemplated by 38 C.F.R. §§ 4.16, 4.17.

Because the veteran's disabilities collectively do not meet 
the percentage requirements of 38 C.F.R. § 4.16, the Board 
must determine whether the veteran is entitled to pension 
benefits based on subjective criteria, including age, 
education and occupational history.  38 C.F.R. §§ 3.321, 
4.15.

In this regard, the Board notes that the veteran is 59 years 
old and has an eighth grade education.  The veteran has 
reported past employment as a truck driver, a construction 
worker and most recently, as a field laborer, including work 
with heavy machinery.  He reported in September 1996 that he 
was last employed in August 1996.  However, he gave 
conflicting information at his VA examination in December 
1997.  On an questionnaire prior to examination, he reported 
that he was unemployed and "laid-off", yet at the time of 
his examination, he reported current employment at the 
"cotton gins".  He did not report any interference with 
employment as a result of his claimed disabilities to any of 
the VA examiners who evaluated him, nor did any of the 
examination reports from December 1997 mention that any 
disability, or combination of disabilities, was so severe as 
to result in unemployability.  

The Board further observes that the veteran's statements have 
been somewhat contradictory.  In September 1996, the veteran 
reported that he was disabled due to chest pain.  In 
September 1997, he reported that his foot disability, which 
he apparently considered to be at least 30 percent disabling, 
restricted the type of employment he could pursue.  At his 
December 1997 VA examination, he reported his principal 
complaints were related to his reported breathing problems 
and his bilateral foot pain.  

Though medical treatment records from August 1996 indicate 
that the veteran was unable to perform heavy work due to 
chest pain, it does not appear that he was precluded from 
employment generally.  Upon discharge from an evaluation for 
chest pain in March 1997, the veteran was instructed to 
continue with his daily activities as tolerated.  There was 
no indication that the veteran was prohibited from working 
due to his condition, nor that it was suggested that he avoid 
any certain activities.  The Board notes that there was no 
restriction put on the veteran's use of equipment.  At the 
time of his 1997 VA examination, he did not report any 
inability to work related to his reported chest pain, and 
indeed did not complain of chest pain, but noted that he took 
nitroglycerin once a week.  No cardiovascular disability was 
identified on examination.

With respect to the veteran's bilateral foot complaints, 
there is no medical evidence supporting the veteran's claim 
that the disability interferes with his employment.  In fact, 
the VA orthopedic examination report specifically stated that 
the physical findings suggested that the veteran's complaints 
were not proportional to his disability.  The veteran himself 
has only contended that the condition interferes with the 
type of job he can pursue.  This is not satisfactory evidence 
of unemployability.

The veteran's breathing problems have not been associated 
with a limitation on employment by any medical professional.  
Though the veteran has contended that shortness of breath and 
coughing are among his primary complaints, he has not 
presented any evidence to show the extent to which these 
symptoms might presently interfere with his employability.  

In short, there is no medical evidence of record reflecting 
that the veteran cannot perform an occupation involving farm 
labor, construction work, truck driving or similar duties.  
Upon consideration of the combined effect of the veteran's 
disabilities, as well as his age, education and occupational 
history, the Board is not persuaded that the veteran is 
permanently and totally disabled and unemployable.  An 
allowance of pension benefits based on extra-schedular 
criteria is thus not warranted.

Finally, the Board has considered whether a permanent and 
total disability rating for pension purposes on an 
extraschedular basis may be authorized pursuant to 38 C.F.R. 
§ 3.321(b)(1).  The Board observes that there is no evidence 
of record that he has been hospitalized for his claimed 
disabilities, although cardiac studies were performed at a VA 
facility on an inpatient basis in March 1997.  The cardiac 
catheterization was normal and treadmill testing was 
negative.  The discharge report indicated that the veteran 
"stayed an extra couple of days due to transportation [not 
being available]".  No exceptional or unusual aspects of the 
veteran's disabilities, alone or in any combination, have 
been identified by the Board, and the veteran has not pointed 
to any.  The veteran thus has not presented such an unusual 
disability picture that it can be shown that he is precluded 
from sustaining gainful employment as a result of his 
disabilities.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  The veteran thus has not demonstrated that his 
present condition renders him unemployable on an 
extraschedular basis under 38 C.F.R. § 3.321(b)(1).

For the reasons and bases discussed at length above, the 
Board is not persuaded that the veteran's disabilities are so 
incapacitating as to preclude the performance of 
substantially gainful employment.  The weight of the evidence 
in favor of the veteran's claim of entitlement to VA pension 
benefits on the basis of unemployability due to disability is 
outweighed by the preponderance of the evidence, which is 
against his claim.  Thus, the Board finds that the veteran is 
not entitled to the benefit of the doubt, and that his claim 
of entitlement to nonservice-connected pension benefits is 
denied.


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 

